


PROMISSORY NOTE







August 22, 2011




FOR VALUE RECEIVED, Laredo Resources Corp., a Nevada Corporation, promises to
pay Ruth Cruz Santos on or before August 31, 2013, the amount of  Four Thousand
Dollars ($4,000) in the currency of the United States plus simple interest on
the principal amount of the loan accrued at a rate 6% per annum.




Time shall be the essence of this Promissory Note.




This Promissory Note shall be governed by and constituted in accordance with the
laws of the State of Nevada.







LAREDO RESOURCES CORP.










Per /s/ Ruth Cruz

      Ruth Cruz Santos, Pres, CEO, CFO












